Title: From George Washington to the Savannah Citizens, 13 May 1791
From: Washington, George
To: Savannah Citizens



Gentlemen,
[Savannah, c.13 May 1791]

I am extremely happy in the occasion now afforded me to express my sense of your goodness, and to declare the sincere and affectionate gratitude, which it inspires.
The retrospect of past scenes, as it exhibits the virtuous character of our country, enhances the happiness of the present

hour, and gives the most pleasing anticipation of progressive prosperity—The individual satisfaction, to be derived from this grateful reflection, must be enjoyed in a peculiar degree by the deserving citizens of Georgia—a State no less distinguished by its services, than by its sufferings in the cause of freedom.
That the city of Savannah may largely partake of every public benefit, which our free and equal government can dispense, and that the happiness of its vicinity may reply to the best wishes of its inhabitants is my sincere prayer.

Go: Washington

